Case 19-12819-elf   Doc 64-1     Filed 03/25/20 Entered 03/25/20 15:38:48   Desc
                               Exhibit A Page 1 of 4
Case 19-12819-elf   Doc 64-1     Filed 03/25/20 Entered 03/25/20 15:38:48   Desc
                               Exhibit A Page 2 of 4
Case 19-12819-elf   Doc 64-1     Filed 03/25/20 Entered 03/25/20 15:38:48   Desc
                               Exhibit A Page 3 of 4
Case 19-12819-elf   Doc 64-1     Filed 03/25/20 Entered 03/25/20 15:38:48   Desc
                               Exhibit A Page 4 of 4
